DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed August 24th, 2022 have been fully considered but they are not persuasive. The Examiner’s responses can be seen below.

In regards to Applicant’s assertion that “The Office Action indicated that the application includes one or more claim limitations that do not use the word "means," but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language. In claim 1, "tensioning member securing" is interpreted as a means plus function. Applicants assert that such language is commonly understood and is not limited by a means plus function interpretation”, this argument is not well taken.  In this regard, if applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  In this case, Applicant has done neither.  Applicant has not amended the claim limitation, and Applicant has not presented a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function.  Applicant’s assertion that “such language is commonly understood and is not limited by a means plus function interpretation” is irrelevant as it relates to 112(f), and the Examiner respectfully maintains that “mechanism” is merely a nonce term that does not impart any particular structure to the limitation that performs the recited function.  Therefore, Applicant’s argument is not persuasive.

In regards to Applicant’s assertion that “independent claims 1 and 13 have been amended to incorporate the allowable subject matter of claims 12 and 20, respectfully. Applicants reserve the right to pursue the originally claimed subject matter in a continuation application. Withdrawal of the rejections is therefore respectfully requested”, the Examiner respectfully notes that an updated prior art search has reveled new prior art reference(s) that unfortunately preclude allowance of the application at this time.  As such, new prior art rejections follow below.  Due to this discovery of new art and application of a corresponding new prior art rejection, this action is made NON-FINAL.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “tensioner mechanism securing” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 4-11, & 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,749,708 to Matson in view of US 5,441,391 to Frost et al.
In regards to independent Claims 1 & 13, and with particular reference to Figures 1-14, Matson discloses:

(1)	A fan assembly (20) comprising: a housing (30) extending between an inlet end (34; Fig. 4) and an outlet end (32; Fig. 3); a fan (100) and a motor (108) disposed within the housing (Figs. 5-6); a first guard (50) located proximate the housing inlet end (Fig. 4); a second guard (50) located proximate the housing outlet end (Fig. 3); and a tensioner mechanism (braces 42, clips 60, & screws 69 of the housing 30; Figs. 13-14) securing the first and the second guards to the housing by drawing a first end (63) of the housing towards a second end (42) of the housing (Figs. 13-14; col. 5, line 44 – col. 6, line 12).

(13)	A fan assembly (20) comprising: a housing (30) extending between an inlet end (34; Fig. 4) and an outlet end (32; Fig. 3); a fan (100) and a motor (108) disposed within the housing (Figs. 5-6); a first guard (50) located proximate the housing inlet end (Fig. 4); and a second guard (50) located proximate the housing outlet end (Fig. 3)……wherein the first and second guards each include a plurality of radial extensions (54-56; Figs. 13-14) extending into corresponding apertures (63, 65) defined within the housing (col. 5, lines 59-67).

Although Matson discloses the majority of Applicant’s recited invention, he does not further disclose a pair of wheels supported by an axle, wherein the axle is supported by the tensioner mechanism.
However, Frost et al. (Frost) discloses another axial fan assembly having a housing 30 enclosing a fan 56 and motor 84, wherein front and rear grills (32, 34) are mounted thereto, and wherein a pair of wheels 44 are supported by an axle 46, wherein the axle 46 Is supported by annular lips (36, 38) of the housing 30.  It is further noted that, in Matson, similar lips/braces 42 of the housing 30 form the tensioner mechanism.  Frost makes clear that providing wheels 44 results in a transportable fan useful in large open areas, such as factories, football stadiums, and warehouses (col. 1, lines 20-26).  Therefore, to one of ordinary skill desiring a more portable fan assembly, it would have been obvious to utilize the techniques disclosed in Frost in combination with those seen in Matson in order to obtain such a result.  Consequently, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to have modified the bottom brace 42 of Matson’s tensioner mechanism (42, 60, 69) with the wheels 44 and axle 46 from Frost in order to obtain predictable results; those results being a more portable fan than can now be easily rolled between locations in large open areas, such as factories, football stadiums, and warehouses (as taught in Frost).  

In regards to Claim 2, the tensioner mechanism includes one or more tensioner bolts (69).
In regards to Claim 4, the tensioner mechanism is a draw latch (Figs. 13-14; col. 5, line 44 – col. 6, line 12).
In regards to Claim 5, the first and second guards each include one or more radial extensions
(54-56) extending into apertures defined within the housing (Figs. 13-14; col. 5, lines 59-67).
In regards to Claims 6-7 & 14-15, each of the radial extensions is configured as a wire loop/hook (as seen in Figs. 13-14, each of the radial extensions/wires 54-56 is configured as a portion of a rectangular loop/hook onto which the clips 60 grab).
In regards to Claims 8 & 16, each of the radial extensions is configured as a straight pin (as seen in Figs. 13-14, each of the radial extensions/wires 54-56 forms a straight pin forming a portion of a rectangular loops/hooks onto which the clips 60 grab).
In regards to Claims 9-11 & 17-19, there are four struts (82A, 82B, 90A, 90B) provided on the interior of the housing (Figs. 9-10).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matson-Frost as applied to claims 1-2 above, and further in view of US 2,037,250 to Macdonald.
	In regards to Claim 3, Matson as modified by Frost discloses the tensioner mechanism of Claims 1-2, but does not further disclose that the tensioner mechanism includes a spring, as claimed.
	However, Macdonald discloses yet another axial fan assembly (Figs. 1-9) in which a fan casing (A) contains a fan 20 driven by a motor 19, and further discloses the use of a tensioning spring 46 arranged to provide tension to a retaining bolt 42.  Macdonald discloses that the spring tension on the bolt is sufficient to retain the bolt in any set position.  In other words, Macdonald shows that it is well known in the art of fan assembly fasteners that providing a spring tension thereto ensures the fastener does not loosen over time.  It is further well known that fans commonly produce vibrations during operation that can loosen connections over time.  Therefore, to one of ordinary skill desiring a more resilient tensioner mechanism, it would have been obvious to utilize the techniques disclosed in Macdonald in combination with those seen in Matson in order to obtain such a result.  Consequently, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to have modified Matson’s tensioner screws 69 with respective tensioning springs 46 (as taught in Macdonald) in order to obtain predictable results; those results being an improved grill tensioning mechanism that ensures the grills are always maintained at the desired tension through fan operation, regardless of vibration level.

Conclusion
This action is made NON-FINAL.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772. The examiner can normally be reached Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC